United States Court of Appeals
                     For the First Circuit


No. 14-1414

                        AARON SARNACKI,
 derivatively on behalf of Smith & Wesson Holding Corporation,

                     Plaintiff, Appellant,

                               v.

 MICHAEL F. GOLDEN; JOHN A. KELLY; BARRY M. MONHEIT; KENNETH W.
CHANDLER; JOHN B. FURMAN; I. MARIE WADECKI; JEFFREY D. BUCHANAN;
  ROBERT L. SCOTT; MITCHELL A. SALTZ; COLTON R. MELBY; ANN B.
  MAKKIYA; LELAND A. NICHOLS; THOMAS L. TAYLOR; SMITH & WESSON
                      HOLDING CORPORATION,

                     Defendants, Appellees.



                          ERRATA SHEET

     The opinion of this Court issued on February 4, 2015, is
amended as follows:

    On page 8, line 17, "Booth, 640 F.3d" is changed to "id.".
    On page 9, line 24, "members'" is changed to "member's".
    On page 21, line 14,"aff'd" is changed to "aff'd,".

     On page 22, lines 7 and 8, "it" and "its" are changed to
          "he" and "his".